Exhibit 10.6

 

THIS LOAN AGREEMENT (executed as a deed) is made May 4, 2015

 

BETWEEN

 

(1)  Jet Key Limited of Room 2807, 28/F., Paul Y. Centre, 51 Hung To Road, Kwun
Tong, Kowloon, Hong Kong (hereinafter referred to "the Lender")

 

and

 

(2)  Moxian Malaysia Sdn Bhd of Suite 13.02, Level 13, Centrepoint South, Mid
Valley City, Lingkaran Syed Putra, 59200, Kuala Lumpur. (hereinafter referred to
as "the Borrower").

 

(hereinafter together referred to as "the Parties")

 

1.RECITALS

 

1.1   The Lender lent the Borrower the Loan in May 4, 2015 in contemplation of
and upon prior agreement to the terms and conditions contained in this Agreement
and at the express request of the Borrower.       1.3   The Borrower has agreed
to repay the Loan and interest accrued on the Loan in accordance with the terms
of this Agreement.       1.4In consideration of the Lender continuing to make
the Loan available to the Borrower,  the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto hereby agree to the terms and
conditions set out in this Agreement.



 

2.DEFINITIONS

 

The following words shall have the meanings set opposite them, except where the
context otherwise requires:

 



“Default Interest” fixed interest rate of 0% per month from the date of the
occurrence of an Event of Default.     "Event of Default" any of the events
referred to in paragraph 5

 



 1 

 

 

"Interest Sum"

fixed interest rate on the Loan at the rate of 0% per month from the date of
this Agreement until repayment



   

"Loan"



the aggregate sum of US$122,144.41 lent to the Borrower by the Lender in May 4,
2015

    "Maturity Date" one year from the date of this Agreement

 

3.THE LOAN

 

Loan Payment

 

3.1The Lender lent the Loan to the Borrower and the Borrower acknowledges
receipt of the same.



 

Repayment of the Loan

 

3.2   The Borrower shall repay the Loan to the Lender in full together with the
Interest Sum accrued on or before the Maturity Date.       3.3   The Borrower is
entitled to make repayment of the Loan before the Maturity Date.       3.4   The
Parties may by mutual consent in writing extend the Maturity Date.       3.5  
All payments by the Borrower under this Agreement shall so far as the law
permits be made in full without any deduction or withholding (whether in respect
of a set off, counterclaim, duties, tax, charges, levies or otherwise
howsoever).

 

4.EVENTS OF DEFAULT

 

4.1The Loan shall be immediately due and repayable to the Lender by the Borrower
together with the Interest Sum accrued and any other liabilities, and Default
Interest shall be payable on the same by the Borrower from the date of
occurrence of any of the events of default as described below:

 

a.if the Borrower shall fail to pay on the due date any amount due hereunder;
    b.if the Borrower shall fail to observe or comply with any of the covenants,
conditions, obligations, agreements and stipulations herein contained;

 



 2 

 

 

c.if the Borrower shall become bankrupt or enter or seek to enter in any other
form of composition or arrangement with its creditors whether in whole or in
part; or     d.a petition is presented for bankruptcy of the Borrower.

 

5.REPRESENTATIONS, WARRANTIES AND UNDERTAKING

 

5.1The Borrower represents, warrants and undertakes to the Lender that:

 

(a)it's a corporation and is not involved in any court and bankruptcy
proceedings as of the date of this Agreement; and     (b)this Agreement
constitutes legal, valid and binding obligations which shall be enforceable to
the maximum extent permitted by the law.

 

6.NO JOINT VENTURE OR PARTNERSHIP

 

6.1Nothing in this Agreement shall create a partnership or joint venture between
the Parties hereto and save as expressly provided in this Agreement neither
party shall enter into or have authority to enter into any engagement or make
any representation or warranty on behalf of or pledge the credit of or otherwise
bind or oblige the other party hereto.

 

7.MISCELLANEOUS

 

7.1No waiver, alteration, variation or addition to this Agreement shall be
effective unless made in writing on or after the date of signature of this
Agreement by the Parties and accepted by an authorised signatory of the Parties.

 

7.2All notices, documents, consents, approvals or other communications (a
'Notice') to be given hereunder shall be in writing and shall be transmitted by
registered or recorded delivery mail or courier or personal delivery to the
party being served at the relevant address for that party shown at the head of
this Agreement. Any Notice sent by mail or courier shall be deemed to have been
duly served three working days after the date of posting or dispatch.

 

7.3The headings in this Agreement shall not affect its interpretation.

 



 3 

 

 

7.4Throughout this Agreement, whenever required by the context, the use of the
singular number shall be construed to include the plural, and the use of the
plural the singular, and the use of any gender shall include all genders.

 

7.5Reference in this Agreement to a clause or Schedule is to a clause or
Schedule of this Agreement.

 

7.6If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form part of
this Agreement but the validity and enforceability of the remainder of this
Agreement shall not be affected.

 

7.7The waiver or forbearance or failure of a party in insisting in any one or
more instances upon the performance of any provisions of this Agreement shall
not be construed as a waiver or relinquishment of that party's rights to future
performance of such provision and the other party's obligations in respect of
such future performance shall continue in full force and effect.

 

7.8This Agreement constitutes the entire agreement between the Parties relating
to the subject matter hereof, and except as stated herein or in the instruments
and documents to be executed and delivered pursuant hereto, contains all the
representations and warranties of the Parties relating to the subject matter
hereof.

 

7.9The Borrower hereby acknowledges that he has obtained independent legal
advice on all and every aspect of this Agreement.

 

7.10Time shall be of the essence of this Agreement.

 

8.APPLICABLE LAW

 

8.1This Agreement shall be governed by and construed in accordance with the laws
of the Hong Kong Special Administrative Region.

 

8.2Any disputes arising from this Agreement shall be determined according to the
exclusive jurisdiction of the Hong Kong Courts.

 



 4 

 

 

IN WITNESS WHEREOF the parties hereto have signed, sealed, delivered and
executed this Agreement as a Deed of the date first above.

 



  The lender, Jet Key Limited         The Borrower, Moxian Malaysia SDN. BHD.  

 

 

 

5



 

 